IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2018-CP-01196-COA

TYRONE STRINGFELLOW                                                           APPELLANT

v.

STATE OF MISSISSIPPI                                                            APPELLEE

DATE OF JUDGMENT:                           07/16/2018
TRIAL JUDGE:                                HON. LESTER F. WILLIAMSON JR.
COURT FROM WHICH APPEALED:                  LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     TYRONE STRINGFELLOW (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: LISA L. BLOUNT
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                AFFIRMED - 10/01/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE J. WILSON, P.J., McDONALD AND McCARTY, JJ.

       J. WILSON, P.J., FOR THE COURT:

¶1.    In 2002, Tyrone Stringfellow was indicted for armed robbery as a violent habitual

offender. Later that year, he pled guilty in exchange for a recommended sentence of twenty-

three years. The circuit court accepted his plea and imposed the recommended sentence.

¶2.    In 2018, Stringfellow filed a “Motion for Sentence Reduction By Credit Earned Time

for Good Behavior.” The circuit court denied the motion, ruling that it no longer had

authority to reconsider Stringfellow’s sentence. Stringfellow appealed.

¶3.    On appeal, Stringfellow makes clear that he “is not attracting [sic] his guilty plea, but

pleading mercy.” He asks for a reduction of his sentence and early release based on his
alleged “good behavior” and “rehabilitation.”

¶4.    We affirm. The circuit court correctly held that it lacked authority to reconsider a

sentence after the end of the term of court at which the sentence was imposed. See, e.g.,

Bailey v. State, 270 So. 3d 108, 109 (¶2) (Miss. Ct. App. 2018). Moreover, even if we treat

Stringfellow’s motion as a motion for post-conviction relief, it is barred by the three-year

statute of limitations applicable to such motions. Miss. Code Ann. § 99-39-5(2) (Rev. 2015).

¶5.    AFFIRMED.

    BARNES, C.J., CARLTON, P.J., GREENLEE, WESTBROOKS, TINDELL,
McDONALD, LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR.




                                             2